     Case 2:20-cv-02402-JAM-JDP Document 10 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY ERIC PERKINS,                                No. 2:20-cv-02402-JAM-JDP (PC)
12                        Plaintiff,
13           v.                                          ORDER
14    C. REESE, et al.,
15                        Defendants.
16

17          Plaintiff, a former state prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 28, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
     Case 2:20-cv-02402-JAM-JDP Document 10 Filed 09/01/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 28, 2021, are adopted in full;
 3          2. This action be dismissed for failure to prosecute, failure to comply with court orders,
 4   and failure to state a claim for the reasons set forth in the February 17, 2021 order; and
 5          3. The Clerk of Court is directed to close the case.
 6

 7
     Dated: September 1, 2021                        /s/ John A. Mendez
 8
                                                     THE HONORABLE JOHN A. MENDEZ
 9                                                   UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
